DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112(b) do not comply with 37 CFR 1.111(c) at least because they do not show how the amendments avoid the rejections. Accordingly, although the amendments have resulted in some changes to the grounds of rejection, the arguments are not persuasive to the extent that they apply to the updated rejections below.

Applicant’s arguments with respect to the rejections under 35 USC 103 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Accordingly, although the amendments have resulted in some changes to the grounds of rejection, the arguments are not persuasive to the extent that they apply to the updated rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is directed to an apparatus in the form of an “information processing system,” but also requires specific actions on the part of a user by requiring the user to be “engaging in” local or network gameplay. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). Rather than merely reciting limitations which focus on the capabilities of the system, the claim here specifically requires the user to be performing a particular action--—“engaging in” a certain kind of gameplay—while the information processing device produces video. The limitations here create confusion as to when direct infringement occurs because a non-infringing system which produces video automatically, such as in a “demo loop,” would become infringing upon a user “engaging” with it.

Independent claim 6 includes language that is identical or nearly identical to the language addressed above and is rejected for the reasons given above, mutatis mutandis.

Dependent claim 7 suffers from a similar issue as claim 1 by requiring that the user “engages in” certain kinds of gameplay and is rejected for the reasons given above, mutatis mutandis.

Dependent claim 8 suffers from a similar issue as claim 1 by requiring that the user “maintains license information” and is rejected for the reasons given above, mutatis mutandis.

Any claim not specifically addressed above is rejected at least for inheriting the deficiencies of a parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heatherly (US Pub. No. 2009/0292640) in view of Ishii (US Pub. No. 2004/0098426).

Regarding claim 1, Heatherly shows an information processing system comprising: 
an information processing device including a local storage device (e.g., portable device 160, which necessarily includes a storage device that stores a “portable user account” and other data: see Fig. 1 and [0022]); 
a first storage system transmitting or receiving save data (e.g., a first of “one or more database servers” which maintains online user account 130 to which the 
a second storage system transmitting or receiving save data to or from the information processing device over a network (e.g., another of the “one or more database servers” which maintains online user account 130 to which the portable user account can be synchronized: see Fig. 1 and [0025], [0039], [0058], and [0068]-[0069]); and 
a server system having a plurality of processing units processing applications (e.g., the system including online network 110, which can include “many servers”: see Fig. 1, [0002], [0025], and [0070]); 
the server system processing an application using one or more of the plurality of processing units in response to a request to execute the application from the information processing device (e.g. the request comprising the sending of changes or other interactions with an online application, which causes processing to occur in order to simulate the “virtual world” in the application, such as an MMORPG: see [0026], [0039], [0042], and [0068]-[0069]), and transmitting a result of the processing to the information processing device (see [0068]-[0069]), 
the server system storing save data of the application processed by the one or more of the processing units in the second storage system via the network (e.g., state changes which occur based on the operation of the online application, such as player statistics, item inventories, etc., which can be stored to a database server: see [0025], [0038] and [0065]-[0066]), 
the information processing device obtaining the save data stored in the second storage system and storing the save data in the local storage device of the information processing device (e.g., by downloading updates such as new items, etc.: see [0068]-[0069]), and the first storage system obtaining and storing save data (e.g., by receiving and incorporating updates such as player progress, etc.: see [0052]-[0053] and [0058]),
wherein the information processing device produces video to a user engaging in (i) local gameplay by execution of the application on the information processing device or (ii) network gameplay by execution of the application by the server system (note that Heatherly teaches both alternatives, including local gameplay of the MMORPG on the portable device 160 and online gameplay of the MMORPG, such as via client machine 150 interacting with the servers of online network 110: see Fig. 1, [0025]-[0026], [0031], [0038], [0042], [0052], [0065], and [0068]-[0069]).
Heatherly does not explicitly show the first storage system transmitting or receiving the data to or from the local storage device of the information processing device over the network and that the first storage systems obtains and stores the data from the local storage device of the information processing device over the network. Although Heathery describes “one or more database servers” which are used by the system to store the synchronized game data (see [0025]), it does not explicitly describe that a first of the databases (distinct from a second of the databases) receives data from the portable device over the network.
Ishii shows a first storage system (distinct from a second storage system) transmitting or receiving data to or from a local storage device of an information processing device over a 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Heatherly with the teachings of Ishii in order to provide for redundancy when one remote data storage location is unavailable or otherwise undesirable. 

Regarding claim 2, the combination shows the limitations of claim 1 as applied above, and further shows wherein the server system processes the application using the save data obtained from at least one of the local storage device of the information processing device and stored in the second storage system (see Heatherly, [0058] and [0068]-[0069]).

Regarding claim 3, the combination shows the limitations of claim 1 as applied above, and further shows wherein the second storage system synchronizes the save data between the second storage system and the local storage device of the information processing device (see Heatherly, [0038]-[0039]).

Regarding claim 5, the combination shows the limitations of claim 4 as applied above, and further shows wherein the information processing device displays a screen to the user for selecting either the first storage system or the second storage system as a save data storage destination (see Ishii, Fig. 17 and [0097]-[0098], as combined above).


Heatherly shows an information processing device (e.g., portable device 160: see Fig. 1) connected via a network to a server system having a plurality of processing units processing applications (e.g., the system including online network 110, which can include “many servers”: see Fig. 1, [0002], [0025], and [0070]), the information processing device, comprising:
a local storage device (e.g., portable device 160 necessarily includes a storage device that stores a “portable user account” and other data: see Fig. 1 and [0022]), wherein:
a first storage system transmits and/or receives save data (e.g., a first of “one or more database servers” which maintains online user account 130 to which the portable user account can be synchronized: see Fig. 1 and [0025], [0039], [0058], and [0068]-[0069]);
a second storage system transmits and/or receives save data to/from the local storage device of the information processing device over the network (e.g., another of the “one or more database servers” which maintains online user account 130 to which the portable user account can be synchronized: see Fig. 1 and [0025], [0039], [0058], and [0068]-[0069]); and 
the server system processing an application using one or of the processing units in response to a request to execute the application from the information processing device (e.g. the request comprising the sending of changes or other interactions with an online application such as an MMORPG, which causes processing to occur in order to simulate the “virtual world” in the application: see [0026], [0039], [0042], and [0068]-[0069]), and transmitting a result of the processing to the information processing device (see [0068]-[0069]), 
the server system storing save data of the application processed by the one or more of the plurality of processing units in the second storage system via the network (e.g., state changes which occur based on the operation of the online application, such as player statistics, item inventories, etc.: see [0038] and [0065]-[0066])
the information processing device obtaining the save data stored in the second storage system and storing the save data in the local storage device of the information processing device (e.g., by downloading updates such as new items, etc.: see [0068]-[0069]), and the first storage system obtaining and storing save data (e.g., by receiving and incorporating updates such as player progress, etc.: see [0052]-[0053] and [0058]), 
wherein the information processing device produces video to a user engaging in (i) local gameplay by execution of the application on the information processing device or (ii) network gameplay by execution of the application by the server system (note that Heatherly teaches both alternatives, including local gameplay of the MMORPG on the portable device 160 and online gameplay of the MMORPG, such as via client machine 150 interacting with the servers of online network 110: see Fig. 1, [0025]-[0026], [0031], [0038], [0042], [0052], [0065], and [0068]-[0069]).
Heatherly does not explicitly show the first storage system transmitting or receiving the data to or from the local storage device of the information processing device over the network and that the first storage systems obtains and stores the data from the local storage device of the information processing device over the network. Although Heathery describes “one or more database servers” which are used by the system to store the synchronized game data (see [0025]), a first of the databases (distinct from a second of the databases) receives data from the portable device over the network.
Ishii shows a first storage system (distinct from a second storage system) transmitting or receiving data to or from a local storage device of an information processing device over a network (e.g., a “storage device over network,” which is a remote backup destination and recovery source distinct from a backup server: see Figs. 10 and 17, [0087], [0097]-[0098], and [0102]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Heatherly with the teachings of Ishii in order to provide for redundancy when one remote data storage location is unavailable or otherwise undesirable.

Regarding claim 7, the combination shows the limitations of claim 1 as applied above, and further shows wherein when the user engages in local gameplay, a message indicating that save data can be downloaded from the first storage system is presented to the user (see Heatherly, [0039] and [0068], describing downloading updated save data to the portable device when the user engages in local gameplay and Ishii, Fig. 21 and [0105], as combined above, showing a message indicating that data can be downloaded from the first storage system), and when the user engages in network gameplay in the cloud, a message indicating that save data can be uploaded from the local storage device of the information processing device to the second  storage system may be presented (see Heatherly, [0068]-[0069], describing uploading save data to the online system when the user engages in network gameplay; note that this limitation merely permits, but does not require, the message, and therefore the presentation of the message is being . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heatherly (US Pub. No. 2009/0292640) in view of Ishii (US Pub. No. 2004/0098426), and further in view of Zhou (US Pub. No. 2009/0325690) and Li (US Pub. No. 2013/0198085).

Regarding claim 8, the combination shows the limitations of claim 1 as applied above, but does not explicitly show:
wherein a user of the information processing system maintains information for the application in both the information processing system and the server in order for the information processing device to obtain the save data stored in the first storage system or the second storage system and store the save data in a local storage device of the information processing device, and for the first storage system or the second storage system to obtain and store save data stored in the local storage device of the information processing device.
Zhou shows:
wherein a user of an information processing system maintains information for an application in both the information processing system and a server in order for the information processing device to be permitted to obtain save data stored in a storage system and store the save data in a local storage device of the information processing device, and for the storage system to obtain and store save data stored in the local storage device of the information processing device (e.g., where the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Heatherly with the teachings of Zhou in order to prevent the server system from being overburdened with download and upload requests from the general public. 
Heatherly in view of Ishii and Zhou does not explicitly show that the maintained information is license information.
Li shows wherein a user of an information processing system must maintain licensing information for an application in both the information processing system and a server in order for application functionality to be permitted (see [0231]-[0233], [0255]-[0259], and [0275]-[0280]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Heatherly with the teachings of Li in order to generate revenue from operation of the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Christopher Biagini/Primary Examiner, Art Unit 2445